DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Amendment filed on 08/10/21. Claims 2-3 have been cancelled. Claims 1, 4, 10 and 15 have been amended. Claims 1, 4-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over AZUMA. (2017/0046774) in view of Singh (2019/0073657) and further in view of Fortenberry (2008/0121702).
As per claims 1, and 4-19, Azuma discloses an automatic billing system, comprising: a billing terminal, as well as a physical information acquiring device and an image acquiring device connected to the billing terminal respectively (See Azuma, Fig.4; Paragraphs 0046; 0060-0065); the physical information acquiring device is configured to acquire physical information of items to be checked out, and send the acquired physical information to the billing terminal (See Azuma, Paragraphs 0060-0065); the physical information including weight and volume (See AZUMA, Paragraphs 0026; 0030; 0043; 0047); the image acquiring device is configured to acquire image information of the items to be checked out, and send the acquired image 
AZUMA does not explicitly disclose further, to verify whether the identity information of the items to be checked out is correct according to the acquired physical information of the items to be checked out; if correct, proceed to checkout of the items to be checked out. However, Singh teaches further, to verify whether the identity information of the items to be checked out is correct according to the acquired physical information of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028); if correct, proceed to checkout of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of SINGH within the teaching of AZUMA with the motivation of providing mobile payment devices that enable customers to scan items as they are selected from shelves are becoming more popular. Such mobile payment devices can provide a complete, electronic shopping list to a self checkout kiosk or other point-of-sale machine when the customer is ready to check out, thereby increasing the speed of the purchase process (See Singh, Paragraph 0004).
In addition, as best understood, AZUMA in view of Singh disclose all of the limitations above. The combination of AZUMA and Singh does not explicitly disclose wherein the physical information acquiring device comprises a weight detecting section and a volume detecting section, and the volume detecting section comprises measuring grating and an opposite-type photoelectric sensor array.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Fortenberry within the teachings of SINGH and AZUMA with the motivation of providing the identification module identifies a purchase item. In one embodiment, the identification module identifies the purchase item conforming to a specified characteristic. The specified characteristic may be configured as a weight range of the purchase item. In a certain embodiment, the specified characteristic weight range may be in the range of 1 to 100 grams (See Fortenberry, Paragraph 0014).

 As per claim 4, AZUMA in view SINGH and Fortenberry discloses the automatic billing system wherein the system further comprises a conveying device configured to convey the items to be checked out (See SINGH, Claim 32).

 As per claim 5, AZUMA in view SINGH and Fortenberry discloses the automatic billing system wherein the conveying device comprises a differential steering conveying device configured to separate a plurality of stacked items to be checked out in the process of conveying the items to be checked out. (See SINGH, Claim 32). 

As per claim 6, AZUMA in view SINGH and Fortenberry discloses the automatic billing system wherein the conveying device is further provided with a robot aim for separating a plurality of stacked items to be checked out (See SINGH, Paragraph 0023).

 As per claim 7, AZUMA in view SINGH and Fortenberry discloses the automatic billing system wherein the weight detecting section is disposed at an inlet end of the conveying device, and is configured to detect a sum of weights of all the items to be checked out placed on the weight detecting section (See SINGH, Paragraphs 0027-0028); the volume detecting section is disposed at an outlet end of the conveying device or at a side edge of the conveying device, and is configured to detect volume of a single item to be checked out after being separated by the conveying device (See SINGH, Claim 32). 

As per claim 8, AZUMA in view SINGH and Fortenberry discloses the automatic billing system wherein the weight detecting section is disposed at an outlet end of the conveying device, and is configured to detect weight of a single item to be checked out after being separated by the conveying device (See SINGH, Claim 32; Paragraphs 0027-0028); the volume detecting section is disposed at a side edge of the conveying device, and is configured to detect volume of a single item to be checked out after being separated by the conveying device (See SINGH, Claim 32). 

As per claim 9, AZUMA in view SINGH and Fortenberry discloses the automated billing system wherein the system further comprises a bagging device configured to package the checked-out items (See SINGH, Paragraphs 0021-0022; 0030). 

As per claim 10, AZUMA discloses an automatic billing method, the method being applied to an automatic billing system that includes a billing terminal as well as a physical information acquiring device and an image acquiring device connected to the billing terminal respectively (See Azuma, Fig.4; Paragraphs 0046; 0060-0065), the method comprising: receiving physical 
 AZUMA does not explicitly disclose verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out; and if correct, proceeding to checkout of the items to be checked out. However, SINGH teaches verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028); and if correct, proceeding to checkout of the items to be checked out (See Singh, Paragraphs 0023-0024; 0027-0028).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of SINGH within the teaching of AZUMA with the motivation of providing mobile payment devices that enable customers to scan items as they are selected from shelves are becoming more popular. Such mobile payment devices can provide a complete, electronic shopping list to a self checkout kiosk or other point-of-sale machine when the customer is ready to check out, thereby increasing the speed of the purchase process (See Singh, Paragraph 0004).
In addition, as best understood, AZUMA in view of Singh disclose all of the limitations above. The combination of AZUMA and Singh does not explicitly disclose wherein the physical information acquiring device comprises a weight detecting section and a volume detecting 
However, Fortenberry teaches wherein the physical information acquiring device comprises a weight detecting section and a volume detecting section, and the volume detecting section comprises measuring grating and an opposite-type photoelectric sensor array (See Fortenberry, Paragraphs 0016; 0035; 0081; 0051-0055).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Fortenberry within the teachings of SINGH and AZUMA with the motivation of providing the identification module identifies a purchase item. In one embodiment, the identification module identifies the purchase item conforming to a specified characteristic. The specified characteristic may be configured as a weight range of the purchase item. In a certain embodiment, the specified characteristic weight range may be in the range of 1 to 100 grams (See Fortenberry, Paragraph 0014).

 As per claim 11, AZUMA in view of SINGH and Fortenberry discloses the automatic billing method wherein the step of determining identity information of the items to be checked out according to the image information of the items to be checked out comprises: comparing the image information of the items to be checked out with a central library of images pre-stored to determine the identity information of the items to be checked out (See SINGH, Paragraphs 0027-0028); wherein the central library of images stores correspondence between the image information and the identity information of respective items (See SINGH, Paragraphs 0027-0028).

As per claim 12, AZUMA in view of SINGH and Fortenberry discloses the automatic billing method wherein the method further comprises: obtaining a pre-selection list of a current person intended for 

As per claim 13, AZUMA in view of SINGH and Fortenberry discloses the automatic billing method wherein the step of verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out comprises: searching, in an item database pre-stored, for reference physical information corresponding to the items to be checked out (See SINGH, Paragraphs 0027-0028); wherein the items database stores correspondence between items and the reference physical information of the items (See SINGH, Paragraphs 0027-0028); determining whether a difference between the physical information of the items to be checked out and the reference physical information corresponding to the items to be checked out is within a preset difference range (See SINGH, Paragraphs 0027-0028); if yes, determining that the identity information of the items to be checked out is correct (See SINGH, Paragraphs 0027-0028).



 As per claim 15, AZUMA discloses a non-transitory recording medium on which a computer program is stored, wherein steps of an automatic billing method are executed when the computer program is run by a processing device, the method being applied to an automatic billing system that includes a billing terminal as well as a physical information acquiring device and an image acquiring device connected to the billing terminal respectively (See Azuma, Fig.4; Paragraphs 0046; 0060-0065), the method comprising: receiving physical information of the items to be checked out acquired by the physical information acquiring device, the physical information including weight and volume (See AZUMA, Paragraphs 0026; 0030; 0043; 0047); receiving image information of the items to be checked out acquired by the image acquiring device (See AZUMA, Paragraphs 0026; 0050-0051); determining identity information of the items to be checked out according to the image information of the items to be checked out (See AZUMA, Paragraphs 0026; 0050-0051).
AZUMA does not explicitly disclose verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out; and if correct, proceeding to checkout of the items to be checked out. However, SINGH teaches verifying whether the identity information of the items to be checked out is correct according to the physical information of the items to be checked out (See Singh, Paragraphs 0023-0024; 
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of SINGH within the teaching of AZUMA with the motivation of providing mobile payment devices that enable customers to scan items as they are selected from shelves are becoming more popular. Such mobile payment devices can provide a complete, electronic shopping list to a self checkout kiosk or other point-of-sale machine when the customer is ready to check out, thereby increasing the speed of the purchase process (See Singh, Paragraph 0004).
In addition, as best understood, AZUMA in view of Singh disclose all of the limitations above. The combination of AZUMA and Singh does not explicitly disclose wherein the physical information acquiring device comprises a weight detecting section and a volume detecting section, and the volume detecting section comprises measuring grating and an opposite-type photoelectric sensor array.
However, Fortenberry teaches wherein the physical information acquiring device comprises a weight detecting section and a volume detecting section, and the volume detecting section comprises measuring grating and an opposite-type photoelectric sensor array (See Fortenberry, Paragraphs 0016; 0035; 0081; 0051-0055).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Fortenberry within the teachings of SINGH and AZUMA with the motivation of providing the identification module identifies a purchase item. In one embodiment, the identification module identifies the purchase item conforming to a specified characteristic. The specified characteristic may be configured as a weight range of 

 Claims 16-19 recite the same limitations as to claims 1 and 4-15, are therefore rejected for the same reasons given supra, and incorporated herein.

Response to Arguments
Applicant’s arguments filed on 08/10/21 with respect to claim(s)1 and 4-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANEL FRENEL/Primary Examiner, Art Unit 3687